District of Columbia
                                Court of Appeals
No. 14-AA-830
                                                                              MAR 17 2016
ACOTT VENTURES, LLC T/A SHADOW ROOM,
                         Petitioner,

           v.

DISTRICT OF COLUMBIA ALCOHOLIC BEVERAGE CONTROL BOARD,
                        Respondent,

           and                                           PRO-149-13


CHRIS LABAS, FLORENCE HARMON, MICHAEL MACCHIAROLI, TREVOR
NEVE, DEBORAH NEVE, BETTY DOW and BARBARA SEARLE,
                        Intervenors.

                               On Petition for Review of an Order
                 of the District of Columbia Office of Administrative Hearings


       BEFORE: THOMPSON and EASTERLY, Associate Judges; and KRAVITZ, Associate
Judge, Superior Court of the District of Columbia*.

                                      JUDGMENT

              This case came to be heard on the administrative record, a certified copy of
the agency hearing transcript and the briefs filed, and was argued by counsel. On
consideration whereof, and as set forth in the opinion filed this date, it is now hereby

             ORDERED and ADJUDGED that the decision of the Alcoholic Beverage
Control Board is affirmed.
                            For the Court:




Dated: March 17, 2016.

Opinion by Associate Judge Neal E. Kravitz.

*
    Sitting by designation pursuant to D.C. Code § 11-707 (a) (2012 Repl.).
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                              3/17/16
                                   No. 14-AA-830

              ACOTT VENTURES, LLC T/A SHADOW ROOM, PETITIONER,

                                          V.

    DISTRICT OF COLUMBIA ALCOHOLIC BEVERAGE CONTROL BOARD, RESPONDENT,

                                         and

     CHRIS LABAS, FLORENCE HARMON, MICHAEL MACCHIAROLI, TREVOR NEVE,
       DEBORAH NEVE, BETTY DOW, AND BARBARA SEARLE, INTERVENORS.

                    On Petition for Review of a Decision and Order
            of the District of Columbia Alcoholic Beverage Control Board
                                     (PRO-149-13)

(Argued January 19, 2016                                  Decided March 17, 2016)

        Matthew August LeFande for the petitioner.

       Karl A. Racine, Attorney General for the District of Columbia, Todd S. Kim,
Solicitor General, Loren L. AliKhan, Deputy Solicitor General, and Richard S.
Love, Senior Assistant Attorney General, filed a statement in lieu of a brief in
support of the respondent.

        Cornish F. Hitchcock for the intervenors.

      Before THOMPSON and EASTERLY, Associate Judges, and KRAVITZ, Associate
Judge, Superior Court of the District of Columbia.



    Sitting by designation pursuant to D.C. Code § 11-707 (a) (2012 Repl.).
                                          2


      KRAVITZ, Associate Judge:       The Shadow Room nightclub challenges a

decision of the District of Columbia Alcoholic Beverage Control Board requiring

the club to retain a reimbursable Metropolitan Police Department detail as a

condition of the renewal of its liquor license. Shadow Room contends that the

Board misallocated the burden of proof and erroneously admitted hearsay and

unqualified expert testimony at a contested hearing on its application for the

renewal of its license. Shadow Room contends further that the Board lacked legal

authority to condition the renewal of its license on its hiring of a police detail and

that the Board’s decision was not supported by substantial evidence in the record.

Finally, Shadow Room argues that the Board’s decision must be set aside because

the neighbors and representatives of the local Advisory Neighborhood Commission

who protested its application acted with an unlawful discriminatory motive. We

reject the club’s contentions and affirm the decision of the Board.



                     I.    FACTUAL AND PROCEDURAL HISTORY



      A. Background



      Shadow Room is owned and operated by the petitioner, Acott Ventures,

LLC. The club is located on the ground floor of a commercial building at 2131 K
                                         3


Street, N.W., in a mixed downtown neighborhood along with other commercial

establishments, office buildings, hotels, apartments, condominiums, and a hospital.

The main campus of George Washington University is a few blocks away.



      This appeal is the latest installment of a decade-long dispute between

Shadow Room’s owners and neighbors over the impact of the club’s operations on

the area surrounding the club. The dispute began in 2006, when Shadow Room

first sought a liquor license from the Alcoholic Beverage Control Board. The

club’s application drew protests from a “group of five or more” neighbors residing

in the West End Place condominiums, at 1099 22nd Street, N.W., and from ANC

2A, the local Advisory Neighborhood Commission. See D.C. Code §§ 25-601 (2)

& (4) (2012 Repl.).



      The Board granted Shadow Room’s application despite the protests and

issued the club a Retail Class C/N liquor license in September 2007. See D.C.

Code § 25-113 (d)(2)(A) (2012 Repl.). To address concerns about unruly patrons

making noise late at night, the Board set limits on the club’s hours of operation and

maximum number of customers. By law, the club’s license was valid for three

years, subject to renewal via application to the Board. See D.C. Code § 25-104 (b)

(2012 Repl.).
                                         4


      Shadow Room opened for business shortly after it obtained its license. A

year later, in September 2008, the club applied to the Board for an extension of its

hours of operation and a doubling of its capacity, from 300 to 600 customers.

ANC 2A protested the application. Before the matter proceeded to a hearing,

however, Shadow Room and ANC 2A reached a settlement agreement under

which the club’s hours were extended but its occupancy cap was maintained at

300; the club also promised to monitor the exterior of the premises and the conduct

of its incoming and outgoing customers. See D.C. Code §§ 25-445, -446 (2012

Repl.). The Board issued an order on November 12, 2008 approving the terms of

the settlement agreement. See 23 DCMR § 1608.2 (2008).



      In 2009, the owners of Acott Ventures, LLC formed a separate limited

liability company, Panutat, LLC, and through that entity applied to the Board for a

Retail Class C/N liquor license for a nightclub named Sanctuary 21 to be housed in

the basement of Shadow Room’s building. A “group of five or more” neighbors

and ANC 2A protested the application, arguing that the application was intended as

an end-run around the occupancy cap set forth in the settlement agreement between

Acott Ventures, LLC and ANC 2A. The parties protesting the application also

contended that the presence of a second nightclub at the same address as Shadow
                                          5


Room would adversely affect pedestrian safety, real property values, and the

peace, order, and quiet of the neighborhood.



      After two contested hearings and an interim trip to this court, the Board

issued an order on January 11, 2012 denying the application of Panutat, LLC for a

liquor license to open a nightclub in the basement of 2131 K Street, N.W. The

Board concluded that it was not appropriate to approve a license for a second

nightclub to operate directly beneath Shadow Room because the two clubs together

would be able to circumvent the occupancy cap set forth in the settlement

agreement, to the detriment of nearby residents. We affirmed the Board’s denial of

Panutat, LLC’s application.     Panutat, LLC v. District of Columbia Alcoholic

Beverage Control Bd., 75 A.3d 269, 272 (D.C. 2013).



      In the meantime, Shadow Room submitted an application to the Board in

2010 seeking the renewal of its license for a second three-year period, as well as

permission to open a summer garden on the sidewalk in front of the club. A

“group of five or more” neighbors and ANC 2A protested the application, and the

Board held a contested hearing. In an order issued on January 11, 2012, the Board

granted Shadow Room’s request for the renewal of its liquor license on the

conditions that the club not distribute flyers to its patrons on the premises and that
                                          6


it keep the front and immediate vicinity of the establishment free of debris and

litter. The Board denied Shadow Room’s request for a summer garden, concluding

that the outdoor lounge envisioned by the club would lead to an increase in the

number of disturbances in the neighborhood caused by the club’s customers.



      In the matter now before us, Shadow Room applied to the Board in 2013 for

yet another renewal of its liquor license. At the time, the club was open for

business three nights each week: Thursdays from 10:00 p.m. until 2:00 a.m. and

Fridays and Saturdays from 10:00 p.m. until 3:00 a.m. Featured music at the club

was hip-hop on Thursday nights, a mix on Fridays, and “house with a little bit of

hip-hop” on Saturday nights. The club advertised its Thursday night offerings as

“Instant Chaos.”



      A “group of five or more” neighbors and ANC 2A again opposed Shadow

Room’s application for renewal. Stating that they were most concerned about loud

and unruly behavior in the streets around the club after closing time on Thursday

nights, the protestants argued for the denial of Shadow Room’s application or, in

the alternative, for an order requiring the club to hire a reimbursable Metropolitan

Police Department detail as a condition of the renewal of its license.
                                         7


      B. The Protest Hearing



      The Alcoholic Beverage Control Board, with all seven of its members

present, convened an evidentiary hearing on Shadow Room’s renewal application

on March 12, 2014. The first witness, called by the Board, was John Suero, an

investigator with the Alcoholic Beverage Regulation Administration (ABRA)

assigned to investigate the appropriateness of the club’s request.       Mr. Suero

testified that he and other ABRA investigators made a total of seventeen

documented visits to the club at varying times of night in February 2014. Mr.

Suero gave a favorable report, stating that on his visits he heard no noise in the

alley behind the club and observed no loitering, fighting, or police activity out

front. Mr. Suero stated further that he did not see an excessive number of cars

parked on the street outside the club and that the trash receptacle and alley behind

the club were well maintained. He conceded that none of the visits by ABRA

investigators occurred at closing time on a Thursday night and that only one visit

occurred at closing time on a Friday or Saturday night. He also stated that the

investigation was conducted during an unusually cold period and that the weather

might have had a chilling effect on the behavior of Shadow Room’s customers

leaving the club.
                                          8


      Shadow Room then called Swaptak Das, an owner and manager of the club,

as its only witness. Mr. Das testified that Shadow Room employs a team of eleven

or twelve people to handle security inside and outside the club every night the club

is open. He testified further that the club has taken significant steps to ensure the

quiet and orderly departure of its customers. Specifically, Mr. Das stated that the

disc jockey makes an announcement every night at closing time asking customers

to be quiet as they leave the club, that signage and security personnel reinforce this

message as patrons depart, and that customers waiting for their cars at a valet

parking kiosk in front of the club are required to line up in the direction of 21st

Street, N.W. (and away from the nearest residences, located on 22nd Street, N.W.).

In addition, Mr. Das stated, all visitors on Thursday nights are patted down for

weapons as they enter the club, and the club brings in an expert from California to

conduct monthly security trainings for its staff.



      Regarding security outside the club, particularly at closing time, Mr. Das

testified that the club’s security staff is permitted to go all the way up and down the

2100 block of K Street, N.W., as necessary to ask customers to be quiet and

orderly as they leave the club and move on to their next destinations. Mr. Das

acknowledged, however, that the club’s security personnel are not allowed to

intervene in altercations occurring outside the club except within a seven-foot-by-
                                          9


seven-foot-square area directly in front of the club’s entrance; in the event of an

altercation involving a Shadow Room customer occurring beyond this designated

area, the club’s security staff is prohibited from doing anything other than

notifying management and calling 911.



      Mr. Das nonetheless denied that Shadow Room’s customers are frequently

loud and unruly as they leave the club at closing time. To the contrary, he testified,

the club’s patrons are mostly educated, well-dressed professionals who travel to

and from the club by taxi and cause no trouble in the neighborhood. Mr. Das

assured the Board that the club’s security team is able to handle the crowd and that

a police detail would be not only prohibitively expensive, but unnecessary.



      The first witness for the protestants was Derek Crumbley, a licensed private

investigator with twenty-one years of experience. Mr. Crumbley explained that he

was retained by the homeowners’ association at West End Place, 1099 22nd Street,

N.W. His task was to monitor Shadow Room’s front entrance from 10:00 on a

Thursday night until 3:00 the following morning.



      Mr. Crumbley testified that he positioned himself inside a car parked in the

service lane of the 2100 block of K Street, N.W. beginning at 10:00 p.m. on
                                         10


Thursday, March 6, 2014. Mr. Crumbley watched from a distance of thirty to

thirty-five feet as 150 to 200 people entered the club over the next several hours

and “a large mob” then exited the club shortly after 2:00 a.m. and began a loud

pushing and shoving match on the sidewalk. The pushing and shoving quickly

escalated into fisticuffs involving three or four people, one of whom was struck in

the back of the head before the altercation spilled out into the street directly in

front of the club. At some point, security personnel from the club restrained one of

the men involved in the fight but then released him, enabling the man to return to

the fight, which continued for three or four minutes before everyone was separated.

The police arrived fifteen or twenty minutes later, after the fight had ended and the

people involved had dispersed and left the area. Mr. Crumbley videotaped the

incident from inside his car, and his video was admitted in evidence and played for

the Board.



      Over Shadow Room’s objection, Mr. Crumbley testified that a police detail

stationed outside the club would have led to the handling of the fight in a more

timely manner and would have prevented the incident from escalating as it did.

Mr. Crumbley later acknowledged on cross-examination that he had no training or

experience in law enforcement or nightclub security.
                                        11


      The next witness for the protestants was Lieutenant Donald Craig, a twenty-

four-year veteran of the Metropolitan Police Department assigned to the police

district in which Shadow Room is located. Lt. Craig testified that he had compiled

police reports and 911 call records for incidents involving the club’s customers

from 2009 through 2013. He then walked the Board through the reports of several

of the incidents, including an assault with a dangerous weapon (brandy glass) that

occurred inside the club in 2013 and a fight among thirty of the club’s patrons in

2011. In all, seventy pages of police incident reports and 911 call records were

admitted in evidence and made a part of the hearing record.



      Lt. Craig also testified that Shadow Room has been a frequent topic of

discussion at community and Advisory Neighborhood Commission meetings he

has attended.   He reported that Shadow Room’s neighbors have complained

repeatedly at those meetings about noisy and disorderly behavior by the club’s

patrons after closing time on Thursday, Friday, and Saturday nights.



      Asked whether he thought a police detail would be helpful, Lt. Craig stated

that a detail would greatly diminish the amount of noise and unruly behavior

outside the club. Lt. Craig explained that a dedicated police presence would deter

boisterous and violent conduct by departing patrons and facilitate the prompt
                                          12


arrival of additional police resources whenever an incident occurred. He stated

that a police detail would make everyone in the area safer and have a decidedly

positive impact on the quality of life of the nearby residents on 22nd Street, N.W.



      The protestants then presented the testimony of three residents of West End

Place regarding late-night incidents involving people believed to be Shadow Room

customers. The first resident to testify, Steve Mendelbaum, explained that the

condominium building is located in the same block as Shadow Room, across an

alley running behind the club. Mr. Mendelbaum stated that his bedroom is in the

rear of the condominium building, facing the alley and Shadow Room’s rear door.

On three occasions in the eleven months he has lived in the building, he testified,

loud dance music and people screaming in the alley after midnight on Thursday

and Friday nights have awakened him or kept him from falling asleep. He called

the police during two or three of the incidents, and each time the noise continued

until a police cruiser drove through the alley.



      Trevor Neve, the president of the West End Place homeowners’ association,

testified that he has lived in the condominium building for twenty-one years. He

stated that his unit is in the front of the building, facing 22nd Street, N.W., and that

from his window he is able to see the entire block of 22nd Street, stretching from K
                                         13


Street to L Street. He stated that he has observed several incidents on Thursday

nights between 2:00 and 3:00 a.m. involving people he believes had just left

Shadow Room and walked around the corner onto 22nd Street, perhaps toward

their cars. Each incident, he testified, involved loud laughing, yelling, or other

noisy behavior, including one episode in which he observed a young woman

“spread over the hood of a car” at 2:30 in the morning and “laughing uproariously

with the driver.” On another occasion, he stated, he saw a man and a woman

engaged in a loud argument for several minutes over the man’s alleged flirtatious

conduct toward other women that night.



      Chris Labas lives on site and serves as the property manager for the West

End Place condominiums. He testified that on July 5, 2013, at a little after 2:30

a.m., he watched from his window facing 22nd Street, N.W. as a group of people

turned right from the 2100 block of K Street onto 22nd Street and walked toward

his building. The people were yelling and screaming, and he recognized one of

them as a woman he had seen earlier that night park her car and walk over and

stand in the line for admission to Shadow Room. Mr. Labas stated that he went out

onto his balcony and used his smartphone to videotape the people as they walked

up 22nd Street past his building. The video, played for the Board at the hearing,

showed the group yelling and scuffling on the sidewalk. Mr. Labas testified that
                                        14


the video presented a scene that repeats itself on his block two or three times each

month on Thursday nights shortly after Shadow Room’s closing time.



      Mr. Neve and Mr. Labas also testified about several additional incidents they

have heard about in their roles as homeowners’ association president and property

manager at West End Place. Mr. Neve stated that many West End Place residents

have complained at association board meetings about noise and unruly behavior

involving Shadow Room patrons and have expressed concern about the safety of

the neighborhood at the club’s closing time. Mr. Labas stated that he has fielded a

large number of complaints from other residents about incidents at closing time on

Thursday nights in which people believed to be Shadow Room customers were

seen urinating and defecating in public, engaging in sexual activity on the hood of

a parked vehicle, racing cars on K and 22nd Streets, and yelling, screaming, and

fighting.



      Florence Harmon, the ANC 2A Commissioner, was the protestants’ final

witness. Ms. Harmon testified that Shadow Room has violated the settlement

agreement approved by the Board on November 12, 2008 by failing to monitor the

exterior of the premises and the conduct of its incoming and outgoing customers.
                                        15


      C. The Board’s Decision



      The Board issued written findings of fact and conclusions of law on July 16,

2014. The Board found that Shadow Room’s operations were not having an

adverse effect on residential parking or property values in the area. However, the

Board credited the testimony of the protestants’ witnesses and found that Shadow

Room’s customers frequently yell, scream, and engage in fighting and other

disruptive behavior outside the club and in the surrounding area. Based on this

finding, the Board determined that Shadow Room’s operations were having a

negative impact on the peace, order, and quiet of the neighborhood and on

vehicular and pedestrian safety, all to the detriment of the protestants and other

neighbors of the club.



      The Board considered whether Shadow Room’s renewal application should

be denied outright and its liquor license revoked. The Board concluded, however,

that a mandatory reimbursable Metropolitan Police Department detail would deter

and control the unruly behavior of Shadow Room’s patrons and effectively contain

the club’s adverse impact on the surrounding neighborhood and its residents. The

Board accordingly granted Shadow Room’s request for the renewal of its liquor

license but conditioned the renewal on the club’s retention of a reimbursable police
                                            16


detail for at least four hours every night the club is in operation, including at least

one hour after the club closes. The vote to require a police detail as a condition of

the renewal of Shadow Room’s license was 7-0, with one member of the Board

writing separately to state that she would require a detail only on Thursday nights.



      Shadow Room brought this timely petition for judicial review to challenge

the Board’s imposition of a mandatory reimbursable police detail as a condition of

the renewal of its license. The protestants before the Board intervened in this court

in support of the Board’s decision.



                                      II.   ANALYSIS



      A. Standard of Judicial Review



      We undertake only limited review of an administrative agency’s decision,

affirming unless we conclude that the decision was either unsupported by

substantial evidence in the record or arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law. Panutat, LLC, 75 A.3d at 272; see generally

D.C. Code § 2-510 (a) (2012 Repl.).              Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,”
                                         17


Children’s Defense Fund v. District of Columbia Dep’t of Emp’t Servs., 726 A.2d
1242, 1247 (D.C. 1999), a standard satisfied “with a minimal amount of evidence,

given our deference to the [agency’s] informed judgment and special competence

in the matters before it,” Le Jimmy, Inc. v. District of Columbia Alcoholic

Beverage Control Bd., 433 A.2d 1090, 1093 (D.C. 1981). Moreover, as long as an

agency’s decision is properly supported by substantial evidence in the record, we

will not substitute our own judgment for that of the agency “even though there may

also be substantial evidence to support a contrary decision.” Aziken v. District of

Columbia Alcoholic Beverage Control Bd., 29 A.3d 965, 972 (D.C. 2011) (citation

omitted). We nonetheless remain the final authority on all questions of law,

although we show deference to an agency’s interpretation of its own regulations

and the statutes it administers unless the agency’s interpretation is plainly wrong or

inconsistent with the governing regulatory and statutory scheme. Recio v. District

of Columbia Alcoholic Beverage Control Bd., 75 A.3d 134, 141 (D.C. 2013).



      B. Burden of Proof



      Shadow Room contends that the Board should have imposed the burden of

proof on those opposing its renewal application. The club asserts that the Board’s

failure to shift the burden to the protestants left it with the impossible task of
                                          18


“proving a negative” – specifically, that its ongoing operations do not adversely

affect the peace, order, and quiet of the surrounding area or its residential parking

needs, vehicular and pedestrian safety, and real property values.



      Shadow Room’s argument is foreclosed by the statutory and regulatory

provisions that determine the procedures for contested hearings before the

Alcoholic Beverage Control Board. Those provisions make clear that the applicant

for the issuance or renewal of a liquor license has the burden of proving the

appropriateness of its request notwithstanding the opposition of persons or entities

protesting its application.



      In particular, the alcoholic beverages laws provide that “[t]o qualify for [the]

issuance [or] renewal of a license . . . an applicant shall demonstrate to the

satisfaction of the Board that the establishment is appropriate for the locality,

section, or portion of the District where it is to be located.” D.C. Code § 25-313

(a) (2012 Repl.) (emphasis added); see also D.C. Code §§ 25-313 (b), -315 (b)

(2015 Supp.) (listing factors the Board must consider in determining the

appropriateness of the license being sought). Municipal regulations provide even

greater clarity regarding the allocation of the burden of proof to the applicant:
                                          19


             For purposes of establishing the appropriateness of the
             establishment under D.C. Official Code § 25-313 (b)(1)
             through (3), the applicant shall present to the Board such
             evidence and argument as would lead a reasonable
             person to conclude the following:

             (a) The establishment will not interfere with the peace,
                 order, and quiet of the relevant area, considering such
                 elements as noise, rowdiness, loitering, litter, and
                 criminal activity;

             (b) The establishment will not have an adverse impact on
                 residential parking needs, considering available public
                 and private parking and any arrangements made to
                 secure such parking for the clientele of the
                 establishment; []

             (c) The flow of traffic to be generated by the
                 establishment will be of such pattern and volume as to
                 neither increase the likelihood of vehicular accidents
                 nor put pedestrians at an unreasonable risk of harm
                 from vehicles; [and]

             (d) The establishment will not have an adverse impact on
                 real property values in the locality, section, or portion
                 of the District of Columbia where it is to be located.



23 DCMR § 400.1 (2008) (emphasis added). See generally D.C. Code § 2-509 (b)

(2012 Repl.) (“In contested cases . . . the proponent of a rule or order shall have the

burden of proof.”).



      We therefore conclude that the Board properly assigned the burden of proof

to Shadow Room. By law, Shadow Room was required to establish to the Board’s
                                         20


satisfaction that its operations were appropriate in that neither the club nor its

patrons would interfere with the peace, order, and quiet of the surrounding area or

have an adverse impact on residential parking needs, pedestrian or vehicular

traffic, or nearby property values. There is no legal basis on which the burden of

proof properly could have been shifted to the protestants.



      C. Hearsay and Opinion Testimony



      Shadow Room argues that the Board erroneously allowed witnesses at the

hearing to present hearsay evidence and to testify to their opinions without having

been properly qualified as experts. In particular, Shadow Room complains of the

hearsay testimony of Lt. Craig, Mr. Neve, and Mr. Labas concerning incidents of

criminal conduct and other disturbances in and around the club and of the opinions

articulated by Lt. Craig and Mr. Crumbley about the likely ameliorative effects of a

reimbursable police detail. As to the latter, the club argues that Lt. Craig and Mr.

Crumbley lacked the requisite expert qualifications to state opinions about the

impact a police detail could be expected to have and that the Board never certified

either witness as an expert. We find no prejudicial error.
                                         21


      The text of the District of Columbia Administrative Procedure Act makes

clear that all relevant, non-cumulative evidence may be admitted at a contested

administrative hearing: “Any oral and any documentary evidence may be received,

but the Mayor and every agency shall exclude irrelevant, immaterial, and unduly

repetitious evidence.” D.C. Code § 2-509 (b). We have thus stated repeatedly that

the law of evidence applicable to court proceedings is relaxed in administrative

hearings, see, e.g., Hutchinson v. District of Columbia Office of Emp. Appeals, 710
A.2d 227, 233 (D.C. 1998); In re Thompson, 583 A.2d 1006, 1007 & n.2 (D.C.

1990), and that hearsay, in particular, is admissible, see, e.g., Compton v. District

of Columbia Bd. of Psychology, 858 A.2d 470, 476 (D.C. 2004); Gropp v. District

of Columbia Bd. of Dentistry, 606 A.2d 1010, 1014 (D.C. 1992). As we explained

in Compton, “[t]he relaxed rules on the admissibility and competence of hearsay

evidence in administrative proceedings” reflect the ability of trained agency

officials “to assess properly the reliability and probative weight of hearsay

evidence – an expertise less likely to be found in the average jury, toward which

the traditionally rigorous rules of evidence are aimed.” 858 A.2d at 476 n.9.

Indeed, in some circumstances, not implicated here, reliable hearsay evidence

alone can constitute the substantial evidence on which an administrative agency’s

findings and conclusions must be based. Coalition for the Homeless v. District of

Columbia Dep’t of Emp’t Servs., 653 A.2d 374, 377-78 (D.C. 1995); Wisconsin
                                        22


Ave. Nursing Home v. District of Columbia Comm’n on Human Rights, 527 A.2d
282, 288 (D.C. 1987).



      The statutes and municipal regulations governing the admission of evidence

at hearings before the Alcoholic Beverage Control Board mirror the broad,

inclusive language of the Administrative Procedure Act. See D.C. Code § 25-442

(c) (2012 Repl.) (“The Board may exclude any irrelevant or unduly repetitious

evidence or testimony.”); 23 DCMR § 1714.3 (2008) (“Any oral or documentary

evidence may be received, but the Board shall exclude irrelevant, immaterial, or

unduly repetitious evidence.”). Hearsay, therefore, may be admitted at contested

hearings before the Board as long as it is relevant and not cumulative. The Board

accordingly had discretion to allow Lt. Craig, Mr. Neve, and Mr. Labas to testify

about reports of criminal and other disruptive conduct by Shadow Room patrons

outside the club and to give the testimony whatever weight the Board concluded it

was fairly entitled to receive.



      We have never decided whether a person testifying at an administrative

hearing must be formally certified as an expert witness before the person may offer

opinion testimony that would require proper expert certification by the court in a

judicial proceeding. Cf. Dyas v. United States, 376 A.2d 827, 832 (D.C. 1977)
                                          23


(requiring, as a prerequisite to the admission of expert opinion testimony, that a

witness in a court proceeding be determined to have sufficient skill, knowledge, or

experience in a field beyond the ken of an average lay person so as to make the

witness’s opinion likely to aid the trier of fact in the search for the truth). As with

hearsay, however, we conclude that trained agency officials can be expected to

assess the reasonableness and reliability of a witness’s opinions and to give those

opinions an appropriate degree of weight and consideration even if the witness

lacks the full quantum of education, training, or experience necessary for

qualification as an expert in a judicial proceeding. See Compton, 858 A.2d at 476

n.9. In accordance with the relaxed rules on the admissibility and competence of

evidence, therefore, opinion testimony may be admitted at an administrative

hearing with or without a witness’s formal and fully supported certification as an

expert and may be considered as the agency reasonably deems appropriate in

making its findings and conclusions on contested matters.



      We find no prejudicial error in the Board’s admission of the opinion

testimony of Lt. Craig and Mr. Crumbley.          The view that a dedicated police

presence outside Shadow Room would discourage unruly behavior by the club’s

customers and facilitate a prompt law enforcement response to criminal conduct

was not complex. Nor was there any question that at least Lt. Craig had extensive
                                           24


experience as a police officer and significant familiarity with the operations of

reimbursable Metropolitan Police Department details. The Board thus acted well

within its discretion in allowing Lt. Craig to state his opinion about the likely

impact of a reimbursable police detail, with or without a formal certification of his

expertise. Any possible abuse of the Board’s discretion in the admission of Mr.

Crumbley’s opinion on the same point – testimony of which the Board made no

mention in its findings of fact and conclusions of law – was surely harmless. See

Sherman v. Comm’n on Licensure to Practice the Healing Art, 407 A.2d 595, 602

(D.C. 1979) (A “remand is not required when a mistake of the administrative body

is one that clearly had no bearing on the procedure used or the substance of [the]

decision reached.”) (quotation omitted); see generally D.C. Code § 2-510 (b) (2012

Repl.) (“In reviewing administrative orders and decisions, the Court . . . may

invoke the rule of prejudicial error.”).



      D. Authority to Impose Conditions



      Shadow Room contends that the Board lacked legal authority to require it to

hire a reimbursable Metropolitan Police Department detail as a condition of the

renewal of its liquor license. The club argues that the imposition of a mandatory

police detail is inconsistent with statutory and regulatory provisions authorizing
                                        25


establishments with liquor licenses to enter into voluntary contractual agreements

with the Metropolitan Police Department for reimbursable details, see D.C. Code

§ 25-798 (2012 Repl.); 23 DCMR § 718.1 (2016), and with regulations precluding

the Alcoholic Beverage Regulation Administration (ABRA) from determining the

number of officers needed for any particular detail, see 23 DCMR § 718.6 (2016)

(previous version at 23 DCMR § 718.5 (2013)).



      Shadow Room advanced these same arguments in a post-hearing brief it

filed with the Board. The Board rejected the club’s arguments in its written

findings of fact and conclusions of law, determining, as it had in an earlier case,

that the provisions cited by the club impose no limits on the Board’s authority

under District of Columbia law to require a reimbursable Metropolitan Police

Department detail as a condition of the issuance or renewal of a liquor license. See

In re BEG Investments, LLC, t/a Twelve Restaurant & Lounge, Case No. 12-CMP-

00431, Board Order No. 2014-087, ¶¶ 19-21 (D.C.A.B.C.B. Apr. 23, 2014).



      We have not previously considered whether the Board may condition the

issuance or renewal of a liquor license on the establishment’s retention of a

reimbursable Metropolitan Police Department detail. We agree with the Board that

it may do so under authority granted by D.C. Code § 25-104 (e) (2012 Repl.).
                                          26


      Section 25-104 (e) broadly empowers the Board to set conditions for the

issuance of a liquor license:



             The Board, in issuing licenses, may require that certain
             conditions be met if it determines that the inclusion of the
             conditions will be in the best interest of the locality,
             section, or portion of the District where the licensed
             establishment is to be located. The Board, in setting the
             conditions, shall state, in writing, the rationale for the
             determination.



The statute thus imposes two limitations on the Board’s authority to set conditions

on the issuance or renewal of a liquor license: the Board must find that any

conditions to be imposed are in the best interest of the affected area of the city, and

it must explain in writing its reasons for imposing the conditions. Beyond those

statutory prerequisites, the Board’s power to set conditions is circumscribed only

by the generally applicable rule that an agency’s decision must be supported by

substantial evidence in the record and cannot be arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law. See D.C. Code § 2-510 (a).



      The alcoholic beverages laws define a reimbursable Metropolitan Police

Department detail as “an assignment of MPD officers to patrol the surrounding

area of an establishment for the purpose of maintaining public safety, including the
                                         27


remediation of traffic congestion and the safety of public patrons, during their

approach and departure from the establishment.” D.C. Code § 25-798 (a)(3). A

police detail is “reimbursable” because the licensed establishment that has

requested it is required to compensate the Metropolitan Police Department for the

costs of the detail. See D.C. Code § 25-798 (a)(1). In some circumstances, the

licensee is then eligible for a subsidy from ABRA for up to 70% of certain

specified costs of the detail. See 23 DCMR §§ 718.1-718.6 (2016).



      Nothing in the statutory definition of a reimbursable Metropolitan Police

Department detail or in the regulations authorizing a subsidy for some of a detail’s

costs suggests that a police detail is beyond the broad powers of the Board in

setting conditions for the issuance or renewal of a liquor license. Nor do any of the

statutory or regulatory provisions cited by Shadow Room favor a contrary

interpretation of the Board’s authority under § 25-104 (e).



      Shadow Room correctly notes that District of Columbia law allows

establishments with liquor licenses to enter into voluntary agreements with the

Metropolitan Police Department for the provision of reimbursable police details to

supplement the licensees’ existing security arrangements. See D.C. Code § 25-798

(b) (“A licensee or licensees, independently or in a group, may enter into an
                                          28


agreement with the MPD to provide for reimbursable details.”); 23 DCMR § 718.1

(“A licensee, a group of licensees, or a Business Improvement District on behalf of

licensees . . . may enter into an agreement with MPD to provide for [a]

reimbursable detail and are eligible for reimbursement under the subsidy

program.”). Yet neither of these provisions supplies even a hint of a legislative

intention to limit the availability of reimbursable police details to licensees that

have contracted for them of their own volition.           Section 25-798 (b) simply

authorizes licensed establishments to contract with the police department for

details, and 23 DCMR § 718.1 is merely part of a series of regulations that set forth

parameters under which establishments that have contracted for police details are

eligible for subsidies to cover some of the costs of the details.



      Finally, Shadow Room argues that the Board’s decision runs afoul of a

regulation that prohibits the Board from specifying the number of officers needed

to staff any particular detail. We are not persuaded. The regulation cited by the

club, 23 DCMR § 718.6 (2016) (previous version at 23 DCMR § 718.5 (2013)),

provides only that ABRA “shall not be involved in determining the number of

MPD officers needed to work a reimbursable detail.” This provision refers only to

ABRA’s role in providing subsidies to licensees for some of the costs of police

details; it has no application to the Board’s power to set conditions under § 25-104
                                           29


(e). In any event, the Board did not state any view on the number of officers

required for Shadow Room’s police detail; it merely ordered that a detail be hired

as a condition of the renewal of Shadow Room’s license.



      The Board found that a mandatory reimbursable police detail would alleviate

the negative impact of the behavior of Shadow Room’s patrons on the peace, order,

and quiet of the area surrounding the club, and it provided a written explanation of

its finding. We understand the Board’s finding as a determination, in accordance

with § 25-104 (e), that a police detail is in the best interest of the portion of the city

in which the club is located. Because, as we discuss below, the Board’s finding

was supported by substantial evidence in the record and was neither arbitrary,

capricious, nor an abuse of discretion, we conclude that the Board had authority

under § 25-104 (e) to require a reimbursable Metropolitan Police Department detail

as a condition of the renewal of Shadow Room’s liquor license.



      E. Substantial Evidence in the Record



      Shadow Room argues that the Board’s findings are not supported by

substantial evidence in the record. We disagree.
                                        30


      The Board heard ample evidence on which it could find that Shadow Room

was having a negative impact on the peace, order, and quiet of the area around the

club and on vehicular and pedestrian safety in the neighborhood.           Multiple

witnesses told the Board of frequent incidents occurring over several years in

which Shadow Room’s customers were observed yelling, screaming, and fighting

on the streets and sidewalks in and around the club at closing time. Additional

testimony showed that Shadow Room was in violation of its settlement agreement

with the local Advisory Neighborhood Commission and that the club’s customers

have been seen urinating and defecating in public, engaging in sexual activity on

the hood of a vehicle, and racing cars on K and 22nd Streets after leaving the club.

Videotapes, police incident reports, and 911 call records corroborated the

testimony of the witnesses, whom the Board was well within its powers to find

credible notwithstanding the positive investigative report of the ABRA

investigator.



      We also find substantial evidence in the record to support the Board’s

conclusion that Shadow Room’s retention of a reimbursable police detail is in the

best interest of the neighborhood surrounding the club. The evidence showed that

Shadow Room’s security personnel are not allowed to intervene in altercations

beyond a small area in front of the club and that the security staff has not been
                                         31


successful in containing the loud and unruly behavior of the club’s customers at

closing time. The evidence showed further that a dedicated police presence outside

the club will likely deter aggressive and boisterous conduct by the club’s patrons

and expedite the arrival of additional police resources if and when incidents occur.

We find no abuse of discretion by the Board and nothing arbitrary, capricious, or

unsupported about its findings and conclusions.2



      F. Discriminatory Motive



      Finally, Shadow Room accuses the protestants of opposing its renewal

application because of the race, age, attire, and social status of the club’s Thursday

night customers. This accusation is premised exclusively on testimony provided

by Mr. Crumbley, the protestants’ private investigator, in response to questions

posed by a member of the Board. The Board member asked those questions as a

follow-up to Mr. Das’s testimony that most of the club’s patrons are sophisticated

      2
         Counsel for Shadow Room asserted at oral argument that the Board acted
arbitrarily and capriciously in failing to consider the financial impact of an order
requiring the club to retain a reimbursable Metropolitan Police Department detail.
Shadow Room did not make this argument in its written briefs before this court,
however, and we thus decline to address it. See Bardoff v. United States, 628 A.2d
86, 90 n.8 (D.C. 1993) (“Appellants provide no supporting argument in their brief
for this general assertion; therefore, we consider [it] to be abandoned.”); see
generally Tuckson v. United States, 77 A.3d 357, 366 (D.C. 2013) (quoting Rose v.
United States, 629 A.2d 526, 535 (D.C. 1993) (“It is a basic principle of appellate
jurisprudence that points not urged on appeal are deemed to be waived.”)).
                                         32


professionals who attend the club in business attire. The testimony alleged to

prove an unlawful discriminatory motive was as follows, in its entirety:



            MEMBER JONES: The nature of the patron[s] that you
            saw going into the establishment, were you able to
            clearly observe patrons entering into the Shadow Room?

            MR. CRUMBLEY: Yes, I was.

            MEMBER JONES: Okay. In general, how were they –
            what was their attire?

            MR. CRUMBLEY: It was a mixed attire. You had
            everything from jeans and T-shirts with sneakers to the
            occasional individual in slacks and a sweater or a button-
            up shirt.

            MEMBER JONES: Okay.

            MR. CRUMBLEY: Average age range probably –
            appeared to be 26 to 28 years of age, mixed race
            [clientele].

            MEMBER JONES: Okay.

            MR. CRUMBLEY: I would say maybe 35 to 40 percent
            African-American and, you know, probably about 15
            percent Caucasian and then the rest between Middle
            Eastern, Hispanic and so forth.

            MEMBER JONES: All right. The [clientele] has been
            described to us as being high-end and sophisticated.
            Would you share that perspective based on what you
            observed?

            MR. CRUMBLEY: No, not at all.
                                      33


      Shadow Room pressed this same accusation in its post-hearing brief before

the Board. The Board rejected the allegation, finding it “unsubstantiated and

conclusory.” We agree with the Board that Mr. Crumbley’s testimony, without

more, was insufficient to prove a discriminatory motive on the part of the

protestants.



                               III.   CONCLUSION



      For the foregoing reasons, the decision of the Alcoholic Beverage Control

Board is

                                           Affirmed.